[NOT FOR PUBLICATION   NOT TO BE CITED AS PRECEDENT]

United States Court of Appeals
For the First Circuit

No. 98-1106

   SVEN A. JOHANSON,
 Plaintiff, Appellant,

           v.

DONALD R. DAINES, ET AL.,
 Defendants, Appellees.

APPEAL FROM THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

[Hon. Nancy Gertner, U.S. District Judge]

         Before

Torruella, Chief Judge,

Selya, Circuit Judge,

and Schwarzer,* Senior District Judge.

Sven A. Johanson, pro se, with whom Schneider, Johanson &amp;
Silin was on brief, for appellant.
Ian Crawford, with whom Todd &amp; Weld was on brief, for
appellees.

June 8, 1998


*Of the Northern District of California, sitting by designation.  Per Curiam.  We have carefully considered this appeal and
find it to be without merit.  The plaintiff's complaint, construed
most charitably to him, does not state a claim arising under
federal law, and the plaintiff has demonstrated no other arguable
basis for federal jurisdiction.  We therefore summarily affirm the
dismissal of the plaintiff's complaint for substantially the
reasons advanced in the district court's thoughtful rescript.  SeeJohanson v. Daines, No. 97-10137-NG (D. Mass. Nov. 10, 1997)
(unpublished slip op.).

Affirmed.